DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 18-30 and 36-37 in the reply filed on November 10, 2020 is acknowledged.  The traversal is on the ground(s) that Shinzaburo does not teach a coupling polymer and the special technical feature makes a contribution over the art.  This is not found persuasive because as set forth below, the technical feature linking all the groups does not make a contribution over the prior art in view of the cited prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 10, 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 18-30 and 36-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 15/034,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims teach the same essential invention without the specific “first matrix”. However, the co-pending claims teach that the fabric layer may be a non-woven fabric which typically includes both fibers and a matrix component. Furthermore, there is no requirement that the first matrix and the intermediate polymer layer be formed of a different material. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-30, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 9,217,816 to Zhang in view of USPN. 4,495,239 to Pusch.
Regarding Claims 18, 22-28 and 37
	Zhang teaches an article comprising at least one metal coating layer such as aluminum and a textile layer such as polyester fabric, comprising at least one polymer to form a first matrix (second binder layer) and an intermediate polymer layer comprising at least one 
Zhang does not appear to teach a plasticizer included in the first matrix component. However, Pusch teaches a similar metalized textile material comprising a matrix component applied to a textile (Pusch, abstract). Pusch teaches that alternative matrix components may be used, specifically a plasticized PVC comprising a polyvinyl chloride and polymethacrylate meeting the limitations of a first polymer mixed with at least one plasticizer to form a first matrix (Id., column 6, lines 57-63). Such a matrix is used as an alternative to a urethane matrix (Id., examples 1 and 2), establishing functional equivalence between a PVC/acrylic mixture and urethane for use in matrix components for metallized textiles. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the composition of Zhang, and substituting the urethane matrix of Zhang with the PVC/acrylic, as suggested by Pusch, motivated by the desire to form a conventional metalized fabric for reflectivity, comprising polymer materials known in the art as being functionally equivalent and predictably suitable for use in forming polymer matrix layers applied on top of fabric substrates.
Regarding “wherein, at least on its outside face, fibers and/or yarns in which all or some of said fibers and/or yarns are each coated in a sheath formed by said first matrix,” this limitation would necessarily be met by the structure of the prior art, since the second binder layer is applied directly on the fabric layer.
Zhang teaches that the metal layer may be applied via chemical deposition (Id., column 7, lines 4-23) but not specifically teach how the coupling polymer is bonded by chemical bonds 
Regarding Claims 19-20 and 29-30
Regarding the relative weight of each of the metal layer, textile layer, and coupling polymer. It should be noted that the relative weight percentages of each of these components are result effective variables.  As the amount of one component increases, the material exhibits more of the inherent properties of said component, however the amount of the other components are therefore reduced and the material exhibits less of those properties. Specifically, increases in the metal layer amount will result in better reflective properties and durability over time of the metal component, increases in the textile layer will result in greater structural stability and mechanical properties and increases in the coupling polymer component will result in better adhesion between the layers and further increase the durability and lifespan of the article.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative proportions of each component since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the relative amounts of each component in order to maximize the desired properties of the finished article.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786